DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statements (IDS), submitted September 23, 2020 and May 14, 2021, have been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

6.	Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 4 recites “a pore area ratio in a region facing away from the membrane, which is the pore area ratio in a range of 0.5 µm or more and 5.5 µm or less from a surface facing away from the interface is greater than a pore area ratio in a region closer to the membrane, which is the pore area ratio in the range of 0.5 µm or more and 5.5 µm or less from the interface” but this language is unclear.  It is not clear how the pore area ratios can be in a range of 0.5 µm or more and 5.5 µm or less from any object.  To what is “range” referring? 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa JP2017-069056 modified by Mei US PG Publication 2005/0238948.
Regarding Claims 1, 3, and 9-10, Ozawa teaches a polyelectrolyte fuel cell 10 comprising a membrane electrode assembly 1 comprising a polyelectrolyte membrane and an anode-side catalyst layer and a cathode-side catalyst layer bonded on respective sides of the polyelectrolyte membrane 1, wherein at least one of the anode-side and cathode-side catalyst layer is a catalyst layer including an interface to a polyelectrolyte membrane (polyelectrolyte film) 14, comprising a layer 12 forming material comprising a catalytic substance and a conductive carrier supporting the catalytic substance (para 0033, “catalyst substance supported on a conductive carrier”), a polyelectrolyte, and a plurality of pores containing no layer forming material (pores are spaces which would necessarily be free of any material, including layer forming material), wherein a pore area ratio which is a total area ratio of the plurality of pores (sum of the areas of the voids) S to an area of a cross-section orthogonal to the interface is 25.0% or more and 35.0% or less (using scanning electron microscope for such analyses) since it is in a range of 25-30% (see at least all Figs and paras 0010-0011, 0015-021, 0046-0062), and this range applies to any pores having an area of any size, including 90,000 nm2 (meeting Claim 3).  Ozawa teaches that the conductive carrier can be a fibrous material (see e.g. para 0018) but does not specifically teach the use of a conductive carrier material as well as a fibrous material, e.g. the use of two conductive carrier materials, one being fibrous.  However, in the same field of endeavor of PEM fuel cells having a porous catalyst layer, Mei discloses a catalyst layer including an interface to a polyelectrolyte membrane comprising a layer forming material comprising a catalytic substance (catalyst active substance) 25, a conductive carrier (granular conductive 24, a polyelectrolyte (proton conductive material) 27, and a fibrous material (fibrous conductive supports) 21 and a plurality of pores (see Figs 1-2 and paras 0038-0040).  Mei teaches that the use of fibrous conductive material in addition to granular conductive support is that the use of both materials allows for better control of the size and distribution of pores/gaps in material (para 0038). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to replace the conductive support material of Ozawa (which could be either granular or fibrous carbon material) with a combination of the two types such that there is both a conductive support material and a fibrous material in the catalyst material layer of Ozawa because Mei teaches that the use of both types allows for better control of pore size and distribution.  The Office notes that the cross-sectional images of Ozawa are captured using scanning electron microscopy (SEM) (see e.g. para 0062) and so it is understood that the pore area ratio determined by cross-section of the catalyst layer is determined from SEM images.
Regarding Claims 4 and 5, Ozawa recites in paras 0022, 0045 that the pore area ratio in a region facing away from the membrane (gas diffusion layer side or base material side region) is greater than the pore region in a region closer to the membrane (surface side) and although Ozawa does not specifically refer to the first region as being 0.5 µm to 5.5 µm from the surface facing away from the interface or the second region as being 0.5 µm to 5.5 µm from the surface facing the interface, the size of these regions could be selected by the skilled artisan since Ozawa teaches that these regions are determined by the skilled artisan, and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Further, because the pore area ratios disclosed in Ozawa are in the claimed range, than the ratio in both claimed 
Regarding Claims 6 and 7, Ozawa modified by Wei teaches that the fibrous material is carbon fiber, which is electrically conductive.  Further, the skilled artisan would have found it obvious before the effective filing date of the instant application to use carbon nanofibers in the combined invention of Ozawa and Wei since Ozawa already discloses the use of carbon nanofiber as a support (see above).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 8, the thickness of the catalyst layer of Ozawa is in the range of 1 µm or more and 20 µm or less (see para 0066), which overlaps the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range.").
8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa JP2017-069056 modified by Mei US PG Publication 2005/0238948, as applied to Claim 1, and further in view of Ueno US PG Publication 2009/0087711.
Regarding Claim 2, Ozawa modified by Wei discloses the claimed catalyst layer as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Ozawa modified by Wei fails to specifically disclose a three-dimensional network channel formed by the plurality of pores that are continuously connected.  However, in the same field of endeavor of PEM fuel cells, Ueno teaches that a porous member that is part of the catalyst layer of a fuel cell advantageously has a plurality of mutually continuous pores and is electrically conductive because this structure provides easy movement of electrons and water so that electrochemical reaction in the catalyst layer is less likely to be inhibited (see para 0025).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the porous catalyst layer of Ozawa modified by Wei having a three-dimensional network channel formed by the plurality of pores that are continuously connected because this structure ensures that the electrochemical reaction in the catalyst layer is less likely to be inhibited.  
Although Ueno’s teaching of the pore structure is directed to a porous layer adjacent to and not integral to the catalyst layer structure, the skilled artisan would understand that the benefit of the pore structure of Ueno is applicable to that of the catalyst layer of Ozawa modified by Wei since electrical conductivity and permeability to water are both important properties in the catalyst layer of Ozawa modified by Wei.  A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729